Citation Nr: 1136681	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for depressive disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida where the RO declined reopening any of the claims finding no new and material evidence had been submitted.  The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

Aside from the depressive disorder issue, which is addressed below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On May 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for a petition to reopen a claim of service connection for a depressive disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant (or his or her representative) have been met with regard to his petition to reopen a claim of service connection for a depressive disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his hearing before the Board in May 2011, the Veteran indicated he wished to withdraw his appeal as to the issue seeking to reopen a claim for entitlement to service connection for a depressive disorder.  As to this issue only, therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking to reopen a claim of entitlement to service connection for depressive disorder is dismissed.


REMAND

The Veteran claims he has neck and back disorders related to in-service jumps as a parachutist.  He further claims he incurred hepatitis C while stationed in Vietnam due to air gun immunizations, razor sharing and obtaining a tattoo while stationed at Ft. Bragg.  He also claims he had an intravenous drug problem that began while stationed in Vietnam.

The claims were previously denied in a July 2003 rating decision where, at that time, the RO found no evidence of in-service complaints, treatment or diagnoses of spine, neck or hepatitis C-related symptoms.  The Veteran himself denied in-service treatment as he did not want to complain.  

At the time of the July 2003 rating decision, the record contained the Veteran's service treatment records and VA outpatient treatment records from 2002 to 2003 indicating the Veteran's neck and lumbar spine problems were due to a post-service skiing injury.  The records also indicated the Veteran's diagnosis of hepatitis C and the Veteran's reported risk factors, but no specific opinion with regard to etiology was rendered.  The VA outpatient treatment records confirmed a long-standing history of cocaine and heroin drug abuse.

Since July 2003,  the Veteran's service treatment records  are no longer of record.  Where "service...records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the RO made some efforts to obtain the Veteran's service treatment records from the VA Medical Center and from the Veteran himself.  No requests were made, however, to NPRC.  The Board concludes additional efforts should be made to obtain the Veteran's service treatment records.

The Veteran also testified during his hearing before the Board in May 2011 that he received treatment for his back and neck beginning in 1979 or 1980.  He further indicates he was first diagnosed with hepatitis C in 1995.  No efforts have been made to obtain these identified records.  In light of the heightened duty to assist, the Board finds corrective action is necessary to ensure the claims folder is complete.

In regard to service connection claims, the duty to assist also include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's claims are petitions to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claims are not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claims are not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  

In this case, to the extent the additional evidence received provides new and material evidence sufficient to reopen the claims, the RO should reassess whether any additional development is necessary, to include affording the Veteran VA examinations in light of his parachuting badge, Vietnam service badge and his contentions.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from August 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify and provide release forms authorizing VA to obtain his treatment records from any and all private and/or VA providers for his lumbar spine, neck or hepatitis C from the 1970s to 1990s.  A specific request should also be made to obtain recent VA outpatient treatment records at the VA Medical Center in Tampa, Florida from August 2008 to the present.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.  Any VA facilities must provide a negative response if records are not available.

2.  Appropriate efforts should be taken to obtain all available service treatment and personnel records, to include making a specific request for the records with the NPRC, the Army or any other applicable agency.  All efforts to obtain these military records should be fully documented, and the agencies must provide a negative response if records are not available.

3.  After the records above are obtained to the extent available, the RO should complete any additional development warranted by the new evidence received to include, but not limited to, affording the Veteran appropriate VA examinations for his claimed conditions if warranted by the evidence. 

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


